                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 1 of 17




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6                                 UNITED STATES DISTRICT COURT

                                  7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10   SEB INVESTMENT MANAGEMENT AB,
                                       individually and on behalf of all others
                                  11   similarly situated,                                  No. C 18-02902 WHA

                                  12                  Plaintiff,
Northern District of California
 United States District Court




                                  13           v.                                           ORDER ON MOTION FOR CLASS
                                                                                            CERTIFICATION
                                  14   SYMANTEC CORPORATION and
                                       GREGORY S. CLARK,
                                  15
                                                      Defendants.
                                  16
                                  17
                                  18                                         INTRODUCTION
                                  19        In this PSLRA action, lead plaintiff moves for class certification. Defendants oppose. To
                                  20   the extent stated below, the motion is GRANTED.
                                  21                                           STATEMENT
                                  22        Prior orders set forth the background of this action in detail (Dkt. Nos. 137, 181). At
                                  23   bottom, this action stems from allegations that defendant Symantec Corporation and its former
                                  24   executive officers defrauded shareholders by manipulating Symantec’s financial reports to
                                  25   create the illusion of stronger-than-actual financial performance and outlook for fiscal years
                                  26   2017 and 2018.
                                  27        Symantec, a company that sold cybersecurity products and services, emerged as an
                                  28   industry leader in the 1990s. By 2016, however, the company found itself at the end of a ten-
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 2 of 17




                                   1   year period of disappointing financial results. In early 2016, Symantec divested Veritas

                                   2   Software, a major acquisition it had made in 2005, aiming to save $400 million in costs by the

                                   3   end of fiscal year 2018. Symantec also announced two acquisitions: Blue Coat Systems, Inc.,

                                   4   in June 2016, and Lifelock, Inc., in November 2016. When the Blue Coat deal closed, Blue

                                   5   Coat’s management team took control of Symantec, with defendant Gregory Clark and now-

                                   6   dismissed defendant Nicholas Noviello taking over as Symantec’s CEO and CFO, respectively.

                                   7   Several other members of Blue Coat’s top management team also assumed high-level roles at

                                   8   Symantec. Mark Garfield, Symantec’s Chief Accounting Officer prior to Symantec’s

                                   9   acquisition of Blue Coat, continued on in his role as Symantec’s CAO. Symantec described

                                  10   both acquisitions as transformative, promising that cost savings and revenue growth would

                                  11   come. To that end, Symantec increased its revenue and income targets for executive

                                  12   compensation.
Northern District of California
 United States District Court




                                  13        In May 2017, Symantec filed its Forms 8-K and 10-K with the SEC announcing its

                                  14   quarterly results for the fourth quarter and for fiscal year 2017, its fiscal year ending March 31.

                                  15   Symantec’s reported revenue and operating margin appeared to confirm the revenue growth

                                  16   and costs savings Symantec had led its investors to expect, following the Blue Coat and

                                  17   Lifelock acquisitions. In the Form 10-K, signed by CEO Clark, CFO Noviello, and CAO

                                  18   Garfield, defendants affirmed that Symantec’s financial statements were GAAP compliant.

                                  19   The revenues exceeded CEO Clark and CFO Noviello’s 2017 executive compensation plan

                                  20   targets and they accordingly received tens of millions of dollars in equity awards.

                                  21        Publicly, in a press release and earnings call, CEO Clark attributed Symantec’s increased

                                  22   revenue to cost-saving initiatives and synergies related to the Blue Coat and LifeLock

                                  23   acquisitions. Behind the scenes, however, the new leadership had allegedly began inflating

                                  24   recognized revenue in violation of GAAP and misclassifying ordinary operating expenses as

                                  25   “transition costs.” These improper practices allegedly led CAO Mark Garfield and other

                                  26   former Symantec employees to resign. Although CAO Garfield originally refused to sign off

                                  27   on the books for fiscal year 2017, he allegedly agreed to do so in exchange for a financial

                                  28   package upon his resignation. Despite these alleged concerns, defendants continued to report
                                                                                       2
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 3 of 17




                                   1   Symantec’s strong financial performance and the success of the Blue Coat and LifeLock

                                   2   acquisitions throughout fiscal year 2018.

                                   3        Starting on May 10, 2018, however, defendants began to reveal the alleged fraud

                                   4   publicly. After market close on May 10, Symantec issued a press release announcing that its

                                   5   audit committee had commenced an internal investigation and had voluntarily contacted the

                                   6   SEC after a former employee raised unspecified concerns. The press release, which also

                                   7   announced Symantec’s fourth quarter results for fiscal year 2018, stated the following

                                   8   regarding the investigation (Opp. Exh. B at 7):

                                   9                The Audit Committee of the Board of Directors has
                                                    commenced an internal investigation in connection with
                                  10                concerns raised by a former employee. The Audit
                                                    Committee has retained independent counsel and other
                                  11                advisors to assist it in its investigation. The Company has
                                                    voluntarily contacted the Securities and Exchange
                                  12                Commission to advise it that an internal investigation is
Northern District of California




                                                    underway, and the Audit Committee intends to provide
 United States District Court




                                  13                additional information to the SEC as the investigation
                                                    proceeds. The investigation is in its early stages and the
                                  14                Company cannot predict the duration or outcome of the
                                                    investigation.     The Company’s financial results and
                                  15                guidance may be subject to change based on the outcome of
                                                    the Audit Committee investigation. It is unlikely that the
                                  16                investigation will be completed in time for the Company to
                                                    file its annual report on Form 10-K for the fiscal year ended
                                  17                March 30, 2018 in a timely manner.
                                  18   Defendants also held a conference call with investors but scrapped the customary question and

                                  19   answer portion of the call (Skinner Rep. ¶ 26). During the call, the company stated that “[t]he

                                  20   investigation [did] not relate to any security concern or breach with respect to [Symantec’s]

                                  21   products or systems” (id. ¶ 30).

                                  22        When the market reopened on Friday, Symantec’s stock plummeted by over 33 percent,

                                  23   erasing roughly six billion dollars of market capitalization before the weekend. At least fifteen

                                  24   Wall Street analysts cut their price targets by Friday morning and market commentators noted

                                  25   the puzzling lack of detail and Symantec’s decision to completely forego the question and

                                  26   answer portion of the conference call (id. ¶¶ 31–32).

                                  27
                                  28
                                                                                         3
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 4 of 17




                                   1        Before the markets opened Monday morning, May 14, Symantec announced that it would

                                   2   hold an “investor briefing call” in the afternoon to provide more information regarding the

                                   3   investigation. Just prior to the call, Symantec issued a press release stating the following:

                                   4                The Audit Committee of the Board of Directors has
                                                    commenced an internal investigation in connection with
                                   5                concerns raised by a former employee regarding the
                                                    Company’s public disclosures including commentary on
                                   6                historical financial results, its reporting of certain Non-
                                                    GAAP measures including those that could impact executive
                                   7                compensation        programs,      certain    forward-looking
                                                    statements, stock trading plans and retaliation. The Audit
                                   8                Committee has retained independent counsel and other
                                                    advisors to assist it in its investigation. The Company has
                                   9                voluntarily contacted the Securities and Exchange
                                                    Commission to advise it that an internal investigation is
                                  10                underway, and the Audit Committee intends to provide
                                                    additional information to the SEC as the investigation
                                  11                proceeds. The investigation is in its early stages and the
                                                    Company cannot predict the duration or outcome of the
                                  12                investigation.      The Company’s financial results and
Northern District of California




                                                    guidance may be subject to change based on the outcome of
 United States District Court




                                  13                the Audit Committee investigation. It is unlikely that the
                                                    investigation will be completed in time for the Company to
                                  14                file its annual report on Form 10-K for the fiscal year ended
                                                    March 30, 2018 in a timely manner. At this time, the
                                  15                Company does not anticipate a material adverse impact on
                                                    its historical financial statements.
                                  16
                                  17   Defendants repeated this statement during the conference call. Although the company did

                                  18   allow questions at the end of the call, those concerning the investigation remained off limits.

                                  19   During the call, defendants also announced that all discretionary and performance-based

                                  20   compensation for named executive officers would remain on hold pending the outcome of the

                                  21   audit committee investigation and that Symantec did not expect to repurchase its shares during

                                  22   the course of the audit committee investigation (id. ¶¶ 34–36).

                                  23        Prior to the conclusion of the investigation, individuals filed two lawsuits in this district

                                  24   on behalf of themselves and a putative class of similarly-situated investors. An August 2018

                                  25   order consolidated the two actions and appointed SEB Investment Management AB as lead

                                  26   plaintiff in the consolidated action (Dkt. No. 75). This order pauses to note that up to this

                                  27   point, the proposed class period ran from May 19, 2017, to May 10, 2018. When lead plaintiff

                                  28
                                                                                       4
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 5 of 17




                                   1   filed the operative complaint in October 2019, however, the complaint extended the proposed

                                   2   class period to August 2, 2018, the date of the second alleged “corrective disclosure.”

                                   3        On August 2, 2018, Symantec released its earnings for the first quarter of fiscal year

                                   4   2019. At the same time, with respect to the audit committee investigation, the August 2 press

                                   5   release stated (Skinner Rep. ¶ 46):

                                   6                As previously disclosed, Symantec’s Audit Committee is
                                                    conducting an internal investigation in connection with
                                   7                concerns raised by a former employee regarding the
                                                    Company’s public disclosures including commentary on
                                   8                historical financial results, its reporting of certain non-
                                                    GAAP measures including those that could impact executive
                                   9                compensation       programs,      certain   forward-looking
                                                    statements, stock trading plans and retaliation. The
                                  10                investigation is ongoing. The Company’s financial results
                                                    and guidance may be subject to change based on the outcome
                                  11                of the Audit Committee investigation. At this time, the
                                                    Company does not anticipate a material adverse impact on
                                  12                its historical financial statements for the third quarter of
Northern District of California




                                                    fiscal year 2018 and prior. As noted above, our fourth
 United States District Court




                                  13                quarter of fiscal year 2018 and subsequent periods remain
                                                    open periods from an accounting perspective, subject to
                                  14                adjustment for material updates.
                                  15        Following the August 2 disclosure, Symantec’s stock price dropped another eight percent

                                  16   on August 3. Although the investigation ended in September 2018, the proposed class period

                                  17   ends following the August 2 disclosure.

                                  18        At the conclusion of its investigation in September 2018, the Audit Committee

                                  19   announced that it had found “‘relatively weak and informal processes’ with respect to some

                                  20   aspects of the review, approval and tracking of transition and transformation expenses” and

                                  21   had identified “behavior inconsistent with the Company’s Code of Conduct.” Although there

                                  22   would be no restatement of historical financial results, the investigation uncovered that $12

                                  23   million of a $13 million transaction previously recognized as revenue in the fourth quarter of

                                  24   fiscal year 2018 should be deferred (which deferral would impact preliminary results

                                  25   previously announced for that quarter). The Audit Committee further announced that

                                  26   Symantec would be adopting enhanced controls and appointing a separate Chief Accounting

                                  27   Officer and Chief Compliance Officer to report to the Audit Committee. Finally, Symantec

                                  28   also announced that in September 2017 it had “initiated a review by an outside accounting firm
                                                                                      5
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 6 of 17




                                   1   of, and took other steps to enhance, the Company’s policies and procedures regarding non-

                                   2   GAAP measures” (Skinner Rep. ¶¶ 48–53).

                                   3        Lead plaintiff now seeks to certify the following class:

                                   4                All persons or entities who purchased or otherwise acquired
                                                    publicly-traded Symantec common stock during the period from
                                   5                May 11, 2017, to August 2, 2018, inclusive (the “class period”), and
                                                    who were damaged thereby (the “class”).
                                   6
                                   7        In its motion, plaintiff notes that its proposed class definition includes all investors who

                                   8   purchased Symantec common stock contemporaneously with sales made or caused by CEO

                                   9   Clark during the class period (Mot. at 4 n.2). In other words, the proposed class includes those

                                  10   with insider-trading claims under Section 20A.

                                  11        In opposing class certification, defendants contend that individual issues predominate

                                  12   because plaintiff is not entitled to the presumption of class-wide reliance under its “fraud on
Northern District of California
 United States District Court




                                  13   the market” theory and that plaintiff fails to provide a viable damages model. Defendants also

                                  14   contend that plaintiff is an inadequate and atypical class representative.

                                  15        An order vacated the hearing in light of the national health emergency and the motion’s

                                  16   suitability for submission on the papers. This order follows full briefing.

                                  17                                              ANALYSIS

                                  18        Certification under Rule 23(b)(3) is a two-step process. Plaintiff must first show that the

                                  19   four prerequisites of Rule 23(a) are met: (1) the class is so numerous that joinder of all

                                  20   members is impracticable; (2) there are questions of law or fact common to the class; (3) the

                                  21   claims or defenses of the representative parties are typical of the claims or defenses of the

                                  22   class; and (4) the representative parties will fairly and adequately protect the interests of the

                                  23   class. For a damages class under Rule 23(b)(3), plaintiff must next establish “that the

                                  24   questions of law or fact common to class members predominate over any questions affecting

                                  25   only individual members, and that a class action is superior to other available methods for

                                  26   fairly and efficiently adjudicating the controversy.” Plaintiff bears the burden of

                                  27   demonstrating that these requirements are met. Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d

                                  28   952, 956–57 (9th Cir. 2013).
                                                                                        6
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 7 of 17




                                   1        The Supreme Court has “cautioned that a court's class-certification analysis must be

                                   2   rigorous and may entail some overlap with the merits of the plaintiff's underlying claim,” Wal–

                                   3   Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011); however, “[m]erits questions may be

                                   4   considered to the extent — but only to the extent — that they are relevant to determining

                                   5   whether the Rule 23 prerequisites for class certification are satisfied.” Amgen Inc. v. Conn.

                                   6   Ret. Plans and Trust Funds, 568 U.S. 455, 464–65 (2013).

                                   7        1.      RULE 23(a)
                                   8                A.      Numerosity.
                                   9        Defendants do not challenge certification based on the numerosity prerequisite. Here,

                                  10   plaintiff estimates that there are hundreds-of-thousands of investors in the proposed class based

                                  11   on the over six-hundred thousand outstanding shares of Symantec common stock during the

                                  12   class period (Mot. at 8). This is sufficient to satisfy the numerosity requirement of Rule
Northern District of California
 United States District Court




                                  13   23(a)(1).

                                  14                B.      Commonality.
                                  15        Defendants likewise do not challenge certification under Rule 23(a)'s commonality

                                  16   requirement. To show commonality, a plaintiff “need not show . . . that every question in the

                                  17   case, or even a preponderance of questions, is capable of class wide resolution. So long as

                                  18   there is even a single common question, a would-be class can satisfy the commonality

                                  19   requirement of Rule 23(a)(2).” Parsons v. Ryan, 754 F.3d 657, 675 (9th Cir. 2014). Here,

                                  20   plaintiff's allegations that investors were defrauded by the same misrepresentations concerning

                                  21   revenue recognition and misclassification of costs over the same period of time, and suffered

                                  22   similar losses as a result are sufficient to fulfill Rule 23(a)'s commonality requirement.

                                  23                C.      Typicality.
                                  24        Typicality is satisfied if “the claims or defenses of the representative parties are typical of

                                  25   the claims or defenses of the class.” Rule 23(a)(3). “Under the rule's permissive standards,

                                  26   representative claims are ‘typical’ if they are reasonably co-extensive with those of absent class

                                  27   members; they need not be substantially identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011,

                                  28   1020 (9th Cir. 1998). Class certification is inappropriate, however, if a putative class
                                                                                       7
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 8 of 17




                                   1   representative is subject to “unique defenses which threaten to become the focus of the

                                   2   litigation.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992).

                                   3          Defendants contend that lead plaintiff’s “disproportionately large” purchases of Symantec

                                   4   shares following the alleged corrective disclosures “could” subject plaintiff to unique defenses.

                                   5   Specifically, plaintiff’s post-disclosure purchases might allow defendants to rebut the “fraud on

                                   6   the market” presumption of reliance plaintiff invokes here as to lead plaintiff individually. If

                                   7   defendant successfully rebuts the presumption, lead plaintiff would be forced to come forward

                                   8   with direct proof of reliance on the alleged misrepresentations, rather than benefit from the

                                   9   presumption that it indirectly relied on the alleged misstatements by relying on the integrity of

                                  10   the stock price established by the market.

                                  11          The “fraud on the market” presumption arose as a practical response to the difficulties of

                                  12   proving direct reliance in the context of modern securities markets, where impersonal trading
Northern District of California
 United States District Court




                                  13   rather than a face-to-face transaction is the norm. With the presumption, a plaintiff need not

                                  14   prove that it read or heard the misrepresentation that underlies its securities claim. Rather,

                                  15   plaintiff is presumed to have relied on the misrepresentation by virtue of plaintiff’s reliance on a

                                  16   market that fully digests all available material information about a security and incorporates it

                                  17   into the security's price. See Basic, Inc. v. Levinson, 485 U.S. 224, 243–44 (1988). The market’s

                                  18   valuation process is substantially equivalent to what an investor does for himself in face-to-face

                                  19   transactions. The market in effect acts as the agent of the investor, informing the investor that,

                                  20   “given all the information available to it, the value of the stock is worth the market price.” Id. at

                                  21   244.

                                  22          To rebut the presumption, defendants must show that there is no link between plaintiff’s

                                  23   decision to trade at the market price and the alleged misrepresentations or omissions. Ibid.

                                  24   Defendants correctly note one way they may do so is by showing that plaintiff “would have

                                  25   bought or sold the stock even had [it] been aware that the stock's price was tainted by fraud.”

                                  26   Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 269 (2014) (Halliburton II).

                                  27          Although defendants do not actually attempt to demonstrate plaintiff’s non-reliance at this

                                  28   stage, defendants suggest that plaintiff’s “disproportionately large percentage” of post-disclosure
                                                                                        8
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 9 of 17




                                   1   purchases could show that plaintiff would have decided to trade at the market price even had it

                                   2   been aware of the alleged misrepresentations. As an initial matter, plaintiff is not likely unique

                                   3   in purchasing shares following the disclosures. Even if plaintiff is revealed to be the only

                                   4   putative class member that bought additional shares after the disclosures, defendants’ argument

                                   5   fails to acknowledge that plaintiff’s class-period purchases prior to the May 10 disclosure far

                                   6   exceed its post-disclosure purchases, and that the market price significantly declined after both

                                   7   the May 10 and August 2 disclosures.

                                   8        In the year prior to the May 10 disclosure, plaintiff paid an average of $28.76 per share for

                                   9   more than 805,000 shares, totaling $23 million. The market discounted Symantec’s stock by 33

                                  10   percent following the May 10 disclosure. During the remainder of the class period, plaintiff

                                  11   purchased 172,300 shares at an average of $21 per share, totaling $3.7 million. Plaintiff’s post-

                                  12   disclosure purchases during the remainder of the class period are neither disproportionate to its
Northern District of California
 United States District Court




                                  13   prior purchases, nor indicative of the purported fact that plaintiff did not rely on the market to

                                  14   value the shares following the May 10 disclosure. Defendants do not prove otherwise. After the

                                  15   class period ended and following the August 2 disclosure, plaintiff purchased an additional

                                  16   166,966 shares for roughly $20 per share, totaling $3.4 million. These purchases likewise do not

                                  17   prove that plaintiff would have paid the higher pre-disclosure price had it known of defendants’

                                  18   misrepresentations.

                                  19        All told, defendants estimate that the post-May 10 purchases, including those after the

                                  20   proposed end of the class period on August 2, constituted a 33% increase in plaintiff’s holdings

                                  21   in Symantec (Opp. at 23, Exh. T). By comparison, defendants’ primary authority, a non-binding

                                  22   minute order from a district court in Los Angeles, found the presumptive lead plaintiff atypical

                                  23   based on a single post-disclosure purchase constituting 60% of the plaintiff’s total holdings.

                                  24   Erickson v. Snap, Inc., Case No. C 17-03679, Dkt. No. 54 at 4 (C.D. Cal. Sep. 18, 2017) (Judge

                                  25   Stephen Wilson). Defendants’ other support, In re Valence Tech. Sec. Litig., 1996 WL 119468

                                  26   at *4–5 (N.D. Cal. Mar. 14, 1996) (Judge James Ware), turned away a proposed class

                                  27   representative that had tripled its holdings after the first disclosure there. Here, even counting

                                  28
                                                                                        9
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 10 of 17




                                   1   the purchases falling outside the class period, plaintiff’s post-disclosure purchases do not differ

                                   2   so dramatically from its pre-disclosure purchases.

                                   3         The fact that plaintiff may be subject to a defense of non-reliance is not a reason to deny

                                   4   class certification unless the facts giving rise to the defense make plaintiff atypical. Hanon, 976

                                   5   F.2d at 508–09. Plaintiff’s reliance on the integrity of the market is not subject to serious dispute

                                   6   as a result of its post-disclosure purchases.

                                   7         Here, plaintiff's claims arose from the same set of events and course of conduct that gave

                                   8   rise to the claims of other class members, thus satisfying the typicality requirement of Rule 23.

                                   9   Defendants have failed to offer sufficient evidence to establish that plaintiff would be subject to

                                  10   and preoccupied with unique defenses to the detriment of absent class members. Therefore, this

                                  11   order concludes that plaintiff has satisfied the typicality requirement of Rule 23.

                                  12                D.      Adequacy.
Northern District of California
 United States District Court




                                  13         Defendants do not contest the adequacy of counsel. They do, however, challenge lead

                                  14   plaintiff’s adequacy to represent a putative class as to a portion of the insider trading claim

                                  15   alleged against CEO Clark under Section 20A. Plaintiff’s Section 20A claim is based on CEO

                                  16   Clark’s insider stock sales on August 28 and 31 of 2017, while CEO Clark possessed allegedly

                                  17   material, nonpublic information — the truth regarding the misrepresentations in Symantec’s

                                  18   financial reporting. Defendants argue that plaintiff lacks standing to represent a Section 20A

                                  19   class in connection with CEO Clark’s August 31 sale of stocks. Notably, defendants do not

                                  20   challenge plaintiff’s adequacy to represent a class based on any of plaintiff’s other claims. Nor

                                  21   do defendants challenge plaintiff’s adequacy to bring its Section 20A claim in connection with

                                  22   CEO Clark’s August 28 sale. Rather, defendants merely attempt to limit plaintiff’s

                                  23   representative claim to only the August 28 sale.

                                  24         To determine whether a plaintiff will adequately serve the class, courts consider two

                                  25   questions: “(1) do the named plaintiffs and their counsel have any conflicts of interest with other

                                  26   class members[,] and (2) will the named plaintiffs and their counsel prosecute the action

                                  27   vigorously on behalf of the class?” Hanlon, 150 F.3d at 1020.

                                  28
                                                                                       10
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 11 of 17




                                   1         Defendants’ argument does not address either of these questions. Instead, defendants argue

                                   2   that because plaintiff purportedly lacks standing to bring an individual claim under Section 20A

                                   3   in connection with the August 31 sale, it is not a member of the class it seeks to represent and

                                   4   therefore plaintiff is an inadequate class representative.

                                   5        Although framed as a standing argument, the issue is one of statutory interpretation.

                                   6   Section 20A states:

                                   7                Any person who violates any provision of this chapter or the rules
                                                    or regulations thereunder by purchasing or selling a security while
                                   8                in possession of material, nonpublic information shall be liable in an
                                                    action in any court of competent jurisdiction to any person who,
                                   9                contemporaneously with the purchase or sale of securities that is the
                                                    subject of such violation, has purchased (where such violation is
                                  10                based on a sale of securities) or sold (where such violation is based
                                                    on a purchase of securities) securities of the same class.
                                  11
                                  12   (emphasis added). Section 20A expressly provides for private actions against insiders who
Northern District of California
 United States District Court




                                  13   trade “contemporaneously” with private party plaintiffs. In enacting Section 20A, Congress

                                  14   based the contemporaneous trading requirement upon the same requirement created by the

                                  15   courts for the implied private action against insiders under Rule 10b-5. Neubronner v. Milken,

                                  16   6 F.3d 666, 669 n.5 (9th Cir. 1993). In the Rule 10b-5 context, our court of appeals has

                                  17   referred to the contemporaneous trading requirement as a “judicially-created standing

                                  18   requirement, specifying that to bring an insider trading claim, the plaintiff must have traded in

                                  19   a company’s stock at about the same time as the alleged insider.” Brody v. Transitional

                                  20   Hospitals Corp., 280 F.3d 997, 1001 (9th Cir. 2002). Brody noted that the requirement is not

                                  21   “of course of the constitutional variety, grounded in Article III of the Constitution, but simply

                                  22   delineate[s] the scope of the implied cause of action.” Id. at 1001 n.3.

                                  23        In the context of Section 20A, the so-called standing requirement is simply a statutory limit

                                  24   on the scope of the express claim for relief provided by statute. Where an insider trades on

                                  25   material, nonpublic information and a separate violation of the Exchange Act is proven, Section

                                  26   20A imposes on that insider liability “to any person who, contemporaneously with the . . . sale of

                                  27   securities that is the subject of such violation, has purchased . . . securities of the same class.”

                                  28   Here, the operative complaint alleges and defendants’ opposition evidence confirms that plaintiff
                                                                                        11
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 12 of 17




                                   1   purchased shares on August 28 (FAC ¶ 473; Opp. Exh. T). Defendants do not dispute that

                                   2   plaintiff purchased the shares on August 28 contemporaneously with CEO Clark’s sale of shares

                                   3   that same day. As such, plaintiff may bring a claim against CEO Clark for his alleged violation

                                   4   under Section 20A. If plaintiff meets the requirements of Rule 23, it may also bring the Section

                                   5   20A claim in a representative capacity on behalf of all other similarly-situated investors.

                                   6         The issue defendants raise is whether a plaintiff with a viable Section 20A claim based on

                                   7   one insider trade gives plaintiff standing as a class representative to assert a Section 20A claim

                                   8   that encompasses other insider trades. Defendants rely on In re Verifone Sec. Litig., 784 F.

                                   9   Supp. 1471, 1489 (N.D. Cal. Feb. 21, 1992) (Judge Vaughn Walker), for the propositions that

                                  10   “[n]o liability can attach for trades made by plaintiffs before the insider engages in trading

                                  11   activity[,]” and “[w]here a plaintiff lacks standing to bring a claim personally, that plaintiff

                                  12   cannot represent the class.” Even though the named plaintiffs in Verifone could not assert an
Northern District of California
 United States District Court




                                  13   individual claim against the Section 20A defendants, the plaintiffs there argued they should have

                                  14   been permitted to maintain a class action for the benefit of those who did trade

                                  15   contemporaneously with the Section 20A defendants. Judge Walker rejected that argument,

                                  16   holding that where a plaintiff lacks standing to bring a claim personally, that plaintiff cannot

                                  17   represent the class. Verifone, 784 F. Supp. at 1489. In other words, a plaintiff must be a member

                                  18   of the class it seeks to represent.

                                  19         Here, plaintiff is a member of the class as the operative complaint defines it: “[A]ll persons

                                  20   who purchased Symantec common stock contemporaneously with any sales of Symantec

                                  21   common stock by Defendant Clark during the Class Period” (Dkt. No. 183 at ¶ 471). Defendants

                                  22   provide no reason or authority to further parse plaintiff’s Section 20A claim into one for those

                                  23   who purchased shares contemporaneously with CEO Clark’s August 28 sale and another

                                  24   concerning his August 31 sale. Such a distinction would make little sense under any of Rule

                                  25   23’s requirements. For example, common questions predominate among those who purchased

                                  26   contemporaneously with the August 28 sale as those who did with the August 31 sale.

                                  27   Specifically, both groups must prove that CEO Clark “committed underlying violations of

                                  28   Section 10(b) and Rule 10b-5 . . . while in the possession of material, adverse, nonpublic
                                                                                       12
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 13 of 17




                                   1   information about, among other things, the Company’s improper accounting manipulations and

                                   2   ineffective internal controls” (Compl. ¶ 472). The individual questions involved in determining

                                   3   whether a putative class member traded contemporaneously with CEO Clark are no more

                                   4   difficult to resolve than other issues routinely found insufficient to derail certification in

                                   5   securities class actions.

                                   6        2.       RULE 23(b).
                                   7                 A.      Predominance.
                                   8         Rule 23(b)(3) requires that “questions of law or fact common to class members

                                   9   predominate over any questions affecting only individual members.” This requirement “tests

                                  10   whether proposed classes are sufficiently cohesive to warrant adjudication by representation.”

                                  11   Amchem Prods., 521 U.S. 591, 623 (1997). Class certification under Rule 23(b)(3) is proper

                                  12   when common questions represent a significant portion of the case and can be resolved for all
Northern District of California
 United States District Court




                                  13   members of the class in a single adjudication. Comcast v. Behrend, 569 U.S. 27 (2013). Rule

                                  14   23(b)(3) requires a showing that questions common to the class predominate, not that those

                                  15   questions will be answered, on the merits, in favor of the class. The office of a Rule 23(b)(3)

                                  16   certification ruling is not to adjudicate the case; rather, it is to select the “metho[d]” best suited to

                                  17   adjudication of the controversy “fairly and efficiently.” Amgen Inc. v. Connecticut Retirement

                                  18   Plans and Trust Funds, 568 U.S. 455, 461 (2013).

                                  19         Defendants’ predominance challenge is limited to two issues. The first concerns reliance, a

                                  20   specific element that plaintiffs must prove to succeed on its Section 10(b) claim, and the second

                                  21   addresses the general requirement that plaintiffs provide a method to measure and quantify

                                  22   damages on a class-wide basis. Both fail because each challenge rests on loss causation issues

                                  23   that plaintiff need not prove at the class certification stage.

                                  24                         (i)     Reliance.
                                  25         Section 10(b) of the Securities Exchange Act of 1934 and the Securities and Exchange

                                  26   Commission's Rule 10b–5 prohibit making any material misstatement or omission in connection

                                  27   with the purchase or sale of any security. To recover damages for violation of Section 10(b) and

                                  28   Rule 10b-5, a plaintiff must prove “(1) a material misrepresentation or omission by the
                                                                                        13
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 14 of 17




                                   1   defendant; (2) scienter; (3) a connection between the misrepresentation or omission and the

                                   2   purchase or sale of a security; (4) reliance upon the misrepresentation or omission; (5) economic

                                   3   loss; and (6) loss causation.” Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 267

                                   4   (2014) (Halliburton II).

                                   5         Defendants contend that individual issues concerning reliance predominate over common

                                   6   issues, at least for a portion of the proposed class period. As stated, plaintiff relies on the “fraud-

                                   7   on-the-market” theory to establish reliance. In Basic, 485 U.S. at 242–43, the Supreme Court

                                   8   ruled that reliance may be presumed in securities cases under a fraud-on-the-market theory.

                                   9   Basic “created a rebuttable presumption of investor reliance based on the theory that investors

                                  10   presumably rely on the market price, which typically reflects the misrepresentation or omission.”

                                  11   No. 84 Employer–Teamster Joint Council Pension Trust Fund v. America West Holding Corp.,

                                  12   320 F.3d 920, 934 n. 12 (9th Cir.2003). Without the presumption, class certification would be
Northern District of California
 United States District Court




                                  13   virtually impossible as individual questions regarding reliance would predominate over common

                                  14   questions. Binder v. Gillespie, 184 F.3d 1059, 1063 (9th Cir.1999).

                                  15         Defendants do not dispute that Symantec common stock traded in an efficient market

                                  16   during the class period. This is unsurprising, as Symantec stock traded on NASDAQ. Because

                                  17   plaintiff’s entitlement to the presumption is undisputed, the burden shifts to defendants to rebut

                                  18   the presumption, which defendants seek to do for a portion of the class period.

                                  19         Basic held that “[a]ny showing that sever[ed] the link between the alleged

                                  20   misrepresentation and the price [would] be sufficient to rebut the presumption[.]” Basic, 485

                                  21   U.S. at 248. One way a defendant may do so is by showing that the alleged misrepresentation

                                  22   did not actually affect the stock's price — that is, that the misrepresentation had no “price

                                  23   impact.” If successful, the basis for finding that the fraud had been transmitted through market

                                  24   price would be gone. Id. at 248.

                                  25         Defendants seek to end the class period on May 10, the date of the first alleged corrective

                                  26   disclosure, because the alleged misrepresentations purportedly did not impact Symantec’s stock

                                  27   price on August 2. Thus defendants attempt to rebut plaintiff’s presumption of reliance between

                                  28   May 10 and August 2. Defendants found their argument upon Halliburton II, where the
                                                                                        14
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 15 of 17




                                   1   Supreme Court held that defendants must be afforded the opportunity to rebut Basic’s

                                   2   presumption of reliance at the class certification stage by challenging price impact. Id. at 284.

                                   3         Defendants argue that plaintiff’s event study, prepared by Dr. Michael Hartzmark, shows

                                   4   no positive price impact when defendants made the alleged misrepresentations. Defendants

                                   5   additionally argue that there is no economic evidence that the alleged misrepresentations

                                   6   impacted Symantec’s stock price on August 3, 2018.

                                   7         Defendants’ arguments fail for two key reasons. First, defendants misconstrue the burden

                                   8   to show no price impact and erroneously place it with plaintiff. The burden is on defendants.

                                   9   Second, defendants’ arguments present loss causation issues that need not be decided at the class

                                  10   certification stage as the issues would be common to the putative class. Erica P. John Fund v.

                                  11   Halliburton Co., 563 U.S. 804, 807 (2011) (Halliburton I). Defendants’ own expert admits that

                                  12   both the May 10 and August 2 disclosures were followed by statistically significant price
Northern District of California
 United States District Court




                                  13   declines, indicating that the price had been inflated during the time period prior to August 2.

                                  14         Although defendants assert that plaintiff’s evidence does not demonstrate inflation on May

                                  15   11, defendants bear the burden on this issue. As defendants argue with regard to the August 2

                                  16   disclosure, the impact of one piece of information can be blurred by confounding news released

                                  17   at the same time. Any misrepresentations made in connection with the May 10 disclosure likely

                                  18   would have been obscured by the announcement of the internal investigation that, all told, sent

                                  19   Symantec’s stock price down 33 percent. Defendants bore the burden to show that the alleged

                                  20   misrepresentations did not in some way stem the decline and failed to do so. Disaggregating the

                                  21   effect of the May 10 disclosure is not the task of plaintiffs at certification stage.

                                  22        Defendants seek leave to file a sur-reply to respond to plaintiff’s arguments made on reply.

                                  23   No good cause shown, the request is denied. Defendants will have an opportunity to rehash their

                                  24   arguments in the proper frame — loss causation — on summary judgment or at trial

                                  25        Because the Basic presumption applies, this order need not and does not reach plaintiff’s

                                  26   argument that the Affiliated Ute presumption of reliance applies.

                                  27
                                  28
                                                                                        15
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 16 of 17




                                   1                        (ii)    Damages.

                                   2        Relying on Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013), defendants next argue that

                                   3   lead plaintiff has not provided a sufficient method for calculating damages and, therefore, has

                                   4   failed to prove predominance.

                                   5        In Comcast, the Supreme Court reiterated the principle that under FRCP 23(b), a plaintiff

                                   6   must establish that damages are capable of measurement on a classwide basis. Id. at 34. This

                                   7   requires plaintiffs to “show that their damages stemmed from the defendant’s actions that created

                                   8   the legal liability” and can “feasibly and efficiently be calculated once the common liability

                                   9   questions are adjudicated.” Leyva v. Medline Indus. Inc., 716 F.3d 510, 514 (9th Cir. 2013)

                                  10   (citing Comcast, 569 U.S. at 34).

                                  11        Plaintiff’s proposed “out of pocket” damages methodology, which uses an event study to

                                  12   determine the price inflation attributable to the alleged fraud, is widely accepted for calculating
Northern District of California
 United States District Court




                                  13   damages of a class of stockholders.

                                  14        The daily levels of artificial inflation — the inputs into the out-of-pocket formula — are

                                  15   calculated and represented by what is generally referred to as the “inflation ribbon.” The ribbon

                                  16   represents an estimate of the daily level of artificial inflation in the prices of Symantec common

                                  17   stock caused by the alleged misrepresentations and omissions. The method bases the inflation

                                  18   estimates on the price reactions to disclosures either related to or revealing the alleged

                                  19   misstatements and omissions (Hartzmark Rep. ¶ 98).

                                  20        Calculating the actual inputs into the out-of-pocket method by parsing and scaling the

                                  21   abnormal returns requires an analysis of loss causation. For present purposes, one need only

                                  22   realize that the inflation-ribbon inputs will be common and applied classwide. Thus, the out-of-

                                  23   pocket method does not involve any individualized issues.

                                  24        Defendants argue that an event study cannot work here because there is allegedly no

                                  25   evidence of price increases following the alleged misrepresentations and no evidence of price

                                  26   declines following any disclosure of the alleged truth concerning what defendant contends are

                                  27   plaintiff’s liability theories. Defendants’ arguments are not, as defendants would have it, an

                                  28   attack on Dr. Hartzmark’s damages model. Rather, defendants assert that plaintiff will be unable
                                                                                       16
                                       Case 3:18-cv-02902-WHA Document 227 Filed 05/08/20 Page 17 of 17




                                   1   to disaggregate the artificial inflation from confounding events. This is an inquiry into loss

                                   2   causation and loss causation need not be analyzed at the class certification stage. Erica P. John

                                   3   Fund, Inc. v. Halliburton Co., 563 U.S. 804, 813 (2011).

                                   4                                           CONCLUSION

                                   5        Plaintiff’s motion for class certification is GRANTED and the above-quoted class is hereby

                                   6   certified. SEB Investment Management AB shall serve as lead plaintiff, and Bernstein Litowitz

                                   7   Berger & Grossman LLP is appointed as class counsel.

                                   8        Within TWENTY-ONE CALENDAR DAYS of the date of entry of this order, all parties shall

                                   9   submit jointly an agreed-upon form of notice. Plaintiff along with defendants must also submit a

                                  10   joint proposal for dissemination of the notice, and the timeline for opting out of the action.

                                  11   Plaintiff must bear the costs of the notice, which shall include mailing by first-class mail.

                                  12        Furthermore, all parties are hereby ORDERED TO APPEAR before Magistrate Judge Ryu for
Northern District of California
 United States District Court




                                  13   the September 14 settlement conference.

                                  14
                                  15        IT IS SO ORDERED.

                                  16
                                  17   Dated: May 8, 2020.

                                  18
                                  19
                                                                                               WILLIAM ALSUP
                                  20                                                           UNITED STATES DISTRICT JUDGE
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26
                                  27
                                  28
                                                                                       17
